The opinion of the court was delivered by
Monroe, J.
Plaintiff enjoined the City of New Orleans from selling certain real estate belonging to him for its tax of 1896, on the grounds; that before he purchased the property the tax had been cancelled by judicial decree and he acquired it free from all taxes; that the property was sold in the Succession of Easnaeht for over $7000, and that the city appeared by way of opposition and obtained judgment, from which no appeal has ever been taken, for the amount of said tax, being $120, with interest, and recognizing the same as entitled to first privilege on the said proceeds, and that no appeal was taken from said judgment; “that the assessment tinder which this pretended claim is made is illegal, null, and void, and contrary to the constitution of the State of Louisiana; that there is no law that authorizes such an assess*688inent, and that if such there be, the same is contrary to the constitution, of the State of Louisiana; that said assessment is illegal, null and void in this, that it is not .made in the mame of the owner of the property, that the proper legal notices were not served! upon petitioner, nor any notice served, as directed by law, that the description in said assessment upon the assessment rolls and the description in the said advertisement for sale are insufficient and not such as are required hy law.”
The city, after a general denial, especially denies the illegality of the assessment and further denies that the plaintiff has complied with the law regulating suits concerning re-assessment.
The attack upon the assessment concerns the means employed to enforce the payment of what, for aught that is alleged; is a perfectly legal and constitutional tax. An assessment may ¡be illegal for a variety of reasons, or there may be no assessment ait all, but, in neither case is the validity or constitutionality of the tax involved.
“From the fact that an assessment iis erroneous and that a sale of the property assessed is a nullity for some error, it does not follow that the tax to pay which the sale was made is, in .itself, illegal. An issue on those questions does not involve the legality of the tax. A circuit court has jurisdiction over such a cause, which does not come within that of this court where the matter in dispute does not exceed $2000.” State ex rel. David vs. Judges, 37th Ann. 898 ¡(syllabus); see also Favrot vs. City of Baton Rouge, 38th Ann. 230; Minor vs. Sheriff, 38th Ann. 99; City vs. Schoenhausen, 39th Ann. 237; Bush & Levert vs. Police Jury et als., 39th Ann. 899; State vs. Fourcade, 45th Ann. 723; Gillis & Kenner vs. Clayton, Assessor, 33 Ann. 285; Kock vs. Triche, 52 Ann, 833.
The amount involved being less than that required to give jurisdiction of this court, and no issue involving the constitutionality or legality of a tax being presented by the pleadings, the appeal is dismissed.